—Appeal by defendant from a judgment of the Supreme Court, Kings County (Scholnick, J.), rendered March 4, 1982, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress his statements to the police and Assistant District Attorney Runowicz.
Judgment affirmed.
We concur with the court’s conclusions that the defendant’s statements to the police and Assistant District Attorney Runowicz were not the product of an illegal detention, nor were they involuntarily obtained (see People v Munro, 86 AD2d 683; People v Bryant, 71 AD2d 564, affd 50 NY2d 949, cert den 449 US 958; People v Patterson, 73 AD2d 922, affd 53 NY2d 829, mot for rearg or recons den 54 NY2d 753).
Moreover, we find that the evidence was sufficient to sustain the conviction for burglary in the first degree.
We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.